Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Agreement is made as of the latest date indicated below between Mastech,
Inc., a Pennsylvania corporation (hereinafter the “Company”), Mastech Holdings,
Inc. a Pennsylvania Corporation (hereinafter the “Parent”) and the undersigned
employee, Thomas B. Moran (hereinafter called the “Executive”).

WHEREAS, this Agreement is a term and condition of Executive’s employment and is
made in consideration for employment, wages and benefits offered to Executive
contemporaneously with this Agreement; and

WHEREAS, this Agreement is necessary for the protection of the legitimate and
protectible business interests of Company and it’s Affiliates (as hereinafter
defined) in their customers, prospective customers, accounts and confidential,
proprietary and trade secret information.

NOW THEREFORE, for the consideration set forth herein, the receipt and
sufficiency of which are acknowledged by the parties, and intending to be
legally bound hereby, Parent, Company, and Executive agree as follows:

1. DEFINITIONS. As used herein:

(a) “Affiliate” shall mean and include Parent and any corporation, trade or
business which is, as of the date of this Agreement, together with Company, part
of a group of corporations, trades or businesses connected through common
ownership with Parent, where more than 50% of the stock or other equity
interests of each member of the group (other than Parent) are owned, directly or
indirectly, by one or more other members of the group.

(b) “Change of Control” shall mean (i) the consummation of a reorganization,
merger or consolidation or similar form of corporate transaction, involving the
Company or any of its Subsidiaries (a “Business Combination”), in each case,
with respect to which all or substantially all of the individuals and entities
who were the respective beneficial owners of the outstanding common stock
immediately prior to such Business Combination do not, immediately following
such Business Combination, beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination or (ii) the complete liquidation or
dissolution of the Company or sale or other disposition of all or substantially
all of the assets of the Company other than to a corporation with respect to
which, following such sale or disposition, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors is then owned beneficially, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the common stock of the Company immediately prior to
such sale or disposition.

 

   (Initial    )



--------------------------------------------------------------------------------

(c) “Confidential Information” shall include, but is not necessarily limited to,
any information which may include, in whole or part, information concerning
Company’s and its Affiliates’ accounts, sales, sales volume, sales methods,
sales proposals, customers or prospective customers, prospect lists, manuals,
formulae, products, processes, methods, financial information or data,
compositions, ideas, improvements, inventions, research, computer programs,
computer related information or data, system documentation, software products,
patented products, copyrighted information, know how and operating methods and
any other trade secret or proprietary information belonging to Company or any
Affiliate or relating to Company’s or any Affiliate’s affairs that is not public
information.

(d) “Customer(s)” shall mean any individual, corporation, partnership, business
or other entity, whether for-profit or not-for-profit (i) whose existence and
business is known to Executive as a result of Executive’s access to Company’s
and its Affiliates’ business information, Confidential Information, customer
lists or customer account information; (ii) that is a business entity or
individual with whom Company or any Affiliate has contracted or negotiated
during the one (1) year period preceding the termination of Executive’s
employment; or (iii) who is or becomes a prospective client, customer or
acquisition candidate of Company or any Affiliate during the period of
Executive’s employment.

(e) “Competing Business” shall mean any individual, corporation, partnership,
business or other entity which operates or attempts to operate a business which
provides, designs, develops, markets, engages in, produces or sells any
products, services, or businesses which are the same or similar to those
produced, marketed, invested in or sold by Company or any Affiliate.

2. DUTIES. Executive, who is employed in the position set forth on Schedule A
hereof as of the date of this Agreement, agrees to be responsible for such
duties as are commensurate with and required by such position and any other
duties as may be assigned to Executive by Company or Parent from time to time.
Executive further agrees to perform Executive’s duties in a diligent,
trustworthy, loyal, businesslike, productive, and efficient manner and to use
Executive’s best efforts to advance the business and goodwill of Company and its
Affiliates. Executive further agrees to devote all of Executive’s business time,
skill, energy and attention exclusively to the business of Company and to comply
with all rules, regulations and procedures of Company. During the term of this
Agreement, Executive will not engage in any other business for Executive’s own
account or accept any employment from any other business entity, or render any
services, give any advice or serve in a consulting capacity, whether
gratuitously or otherwise, to or for any other person, firm or corporation,
other than as a volunteer for charitable organizations, without the prior
written approval of Company or Parent, which shall not be unreasonably withheld.

3. COMPENSATION. Executive’s compensation as of the date of this Agreement is as
set forth on Schedule A hereto. Company and Parent shall be entitled to withhold
from any payments to Executive pursuant to the provisions of this Agreement any
amounts required by any applicable taxing or other authority, or any amounts
payable by Executive to Company or any Affiliate (including, without limitation,
repayment of any amount loaned to Executive by Company or any Affiliate).

 

-2-    (Initial    )



--------------------------------------------------------------------------------

4. BENEFITS. Executive is eligible for the standard Company benefits, which may
be modified by Company at any time or from time to time in accordance with the
terms of Company’s applicable benefit plans and policies. Executive shall also
be entitled to reimbursement of business-related expenses in accordance with
Company’s standard policies concerning reimbursement of such expenses.

5. POLICIES AND PRACTICES. Executive agrees to abide by all Company and
Affiliate rules, regulations, policies, practices and procedures, of which he
shall be given notice by Company or Affiliate, which Company or Affiliate may
amend from time to time.

6. AGREEMENT NOT TO COMPETE. In order to protect the business interests and good
will of Company and its Affiliates with respect to Customers and accounts, and
to protect Confidential Information, Executive covenants and agrees that for the
entire period of time that this Agreement remains in effect, and for a period of
one (1) year after termination of Executive’s employment for any reason,
Executive will not:

(a) directly or indirectly contact any Customer for the purpose of soliciting
such Customer to purchase, lease or license a product or service that is the
same as, similar to, or in competition with those products and/or services made,
rendered, offered or under development by Company or any Affiliate;

(b) directly or indirectly employ, or knowingly permit any company or business
directly or indirectly controlled by Executive to employ any person who is
employed by Company or any Affiliate at any time during the term of this
Agreement, or in any manner facilitate the leaving of any such person from his
or her employment with Company or any Affiliate;

(c) directly or indirectly interfere with or attempt to disrupt the
relationship, contractual or otherwise, between Company or any Affiliate and any
of its employees or solicit, induce, or attempt to induce employees of Company
or any Affiliate to terminate employment with Company or Affiliate and become
self-employed or employed with others in the same or similar business or any
product line or service provided by Company or any Affiliate; or

(d) directly or indirectly engage in any activity or business as a consultant,
independent contractor, agent, employee, officer, partner, director or
otherwise, alone or in association with any other person, corporation or other
entity, in any Competing Business operating within the United States or any
other country where the Executive has worked and/or conducted business for
Company and its Affiliates within the one (1) year period prior to the
termination of Executive’s employment.

Executive acknowledges that Company and its Affiliates are engaged in business
throughout the United States, as well as in other countries and that the
marketplace for Company’s and its Affiliates’ products and services is
worldwide. Executive further covenants and agrees that the geographic, length of
term and types of activities restrictions (non-competition restrictions)
contained in this Agreement are reasonable and necessary to protect the
legitimate business interests of Company and its Affiliates because of the scope
of Company’s and the Affiliates’ businesses.

 

-3-    (Initial    )



--------------------------------------------------------------------------------

In the event that a court of competent jurisdiction shall determine that one or
more of the provisions of this Paragraph 6 is so broad as to be unenforceable,
then such provision shall be deemed to be reduced in scope or length, as the
case may be, to the extent required to make this Paragraph enforceable. If the
Executive violates the provisions of this Paragraph 6, the periods described
therein shall be extended by that number of days which equals the aggregate of
all days during which at any time any such violations occurred. Executive
acknowledges that the offer of employment under this Agreement, or any other
consideration offered for signing this agreement, is sufficient consideration
for Executive’s agreement to the restrictive covenants set forth in this
Paragraph 6, and that each Affiliate is an intended third-party beneficiary of
such covenants with a separate and independent right to enforce the same.
Executive agrees that Executive’s signing of an Employment Agreement containing
the restrictive covenants set forth herein was a condition precedent to
Executive’s continued employment with Parent and Company.

7. NONDISCLOSURE AND NONUSE OF CONFIDENTIAL INFORMATION. The Executive covenants
and agrees during Executive’s employment or any time after the termination of
such employment, not to communicate or divulge to any person, firm, corporation
or business entity, either directly or indirectly, and to hold in strict
confidence for the benefit of Company and its Affiliates, all Confidential
Information except that Executive may disclose such Information to persons,
firms or corporations who need to know such Information during the course and
within the scope of Executive’s employment. Executive will not use any
Confidential Information for any purpose or for Executive’s personal benefit
other than in the course and within the scope of Executive’s employment.
Executive agrees to sign and abide by the terms and conditions of Company’s
Confidential Information and Intellectual Property Protection Agreement, a copy
of which is attached hereto as Schedule B and incorporated as though fully set
forth herein.

8. TERMINATION AND CHANGE OF CONTROL. This Agreement may be terminated by either
party with or without cause under the following conditions:

(a) With Cause Termination. Executive may be terminated by Parent or Company
with “cause.” “Cause” shall mean (i) the commission of a crime involving moral
turpitude, theft, fraud or deceit; (ii) conduct which brings Company or any
Affiliate into public disgrace or disrepute and that is demonstrably and
materially injurious to the business interest of the Company or any Affiliate,
(iii) substantial or continued unwillingness to perform duties as reasonably
directed by Executive’s supervisors or Company’s or Parent’s Board of Directors;
(iv) gross negligence or deliberate misconduct; or (v) any material breach of
paragraph 6 or 7 of this Agreement, or Executive’s Confidential Information and
Intellectual Property Protection Agreement. In the event that Executive is
terminated with “cause,” Company and Parent may immediately cease payment of any
further wages, benefits or other compensation hereunder other than salary and
benefits (excluding options) earned through the date of termination. Executive
acknowledges that Executive has continuing obligations under this Agreement
including, but not limited to Paragraphs 6 and 7, in the event that Executive is
terminated with cause.

(b) Without Cause. In the event that Executive’s employment is terminated by
Company or Parent without Cause, Executive will be entitled to the following.

 

-4-    (Initial    )



--------------------------------------------------------------------------------

(1) A number of months set forth below (the “Severance Period”) of Executive’s
last monthly base salary as set forth in Attachment A, less appropriate
deductions, payable following Executive’s termination of employment in
accordance with the Company’s regular payroll practices (“Severance Pay”):

a. Six (6) months, if termination occurs prior to the one-year anniversary of
Executive’s hire date with the Company.

b. Twelve (12) months, if termination occurs on or after the one-year
anniversary of Executive’s hire date with the Company.

Severance Pay will be treated as amounts paid under the Company’s generally
applicable severance pay policy (“Severance Policy”) as in effect from time to
time to the extent of Executive’s entitlement to payments under the Severance
Policy. Notwithstanding any other provision in this Agreement to the contrary,
in the event that the Severance Pay, when combined with other severance payments
pursuant to the Agreement, exceed the maximum amount of severance pay permitted
to be paid to a “specified employee” under Internal Revenue Code §409A, the
excess Severance Pay shall be paid instead in a single lump sum on the first
business day after the end of the six (6)-month period.

(2) Continued coverage under Company’s employee benefit plans (other than 401(k)
or pension benefit coverage) and group health plans (medical, dental and vision
after termination of employment for Executive and his eligible dependents, as
and when provided under the Severance Policy, and subject to the payment of
applicable premiums or other costs, all in accordance with the terms of the
Severance Policy and the applicable benefit plans (including, without
limitation, cessation of such benefits due to receiving similar benefit coverage
from a new employer) with such modifications as are necessary to comply with
federal COBRA requirements.

(3) For the Severance Period, continued vesting in unvested stock options
outstanding as of such termination date and granted under the Company’s Stock
Incentive Plan (the “Stock Plan”), or any successor thereto (the “Options”).

(4) The exercise period for a vested Option, including those which vest pursuant
to (5) above, will be extended for a period equal to the Severance Period, but
not later than the earlier of (i) the original expiration date of such Option or
(ii) ten (10) years from the date of grant.

Executive further acknowledges that the Company’s and Parent’s obligations under
this Section 8(b), are contingent upon and subject to Executive’s signing (and
not revoking) an agreement and release of all claims against Company and
Affiliates in the form attached hereto as Schedule D (or such other form
acceptable to Company or Parent).

(c) Change of Control. In the event of a Change of Control, , all of the
outstanding, unvested stock options of the Executive, as of the date in which
the Change of Control occurs, will immediately and fully vest.

 

-5-    (Initial    )



--------------------------------------------------------------------------------

9. TERM. Executive’s employment shall continue from year to year or until such
employment is terminated in accordance with the provisions of Paragraph 8.
Executive acknowledges and agrees that nothing herein guarantees Executive
continued employment by Company or Parent for any specified or intended term,
and that his employment may be terminated by Company or Parent at any time.

10. EQUITABLE RELIEF; FEES AND EXPENSES. Executive stipulates and agrees that
any breach of this Agreement by Executive will result in immediate and
irreparable harm to Company and its Affiliates, the amount of which will be
extremely difficult to ascertain, and that Company and its Affiliates could not
be reasonably or adequately compensated by damages in an action at law. For
these reasons, Company and its Affiliates shall have the right to obtain such
preliminary, temporary or permanent injunctions or restraining orders or decrees
as may be necessary to protect Company or any Affiliate against, or on account
of, any breach by Executive of the provisions of this Agreement without the need
to post bond. Such right to equitable relief is in addition to all other legal
remedies Company or any Affiliate may have to protect its rights. The prevailing
party in any such action shall be responsible for reimbursing the non-prevailing
party for all costs associated with obtaining the relief, including reasonable
attorneys’ fees, and expenses and costs of suit. Executive further covenants and
agrees that any order of court or judgment obtained by Company or an Affiliate
which enforces Company’s or Affiliate’s rights under this Agreement may be
transferred, without objection or opposition by Executive, to any court of law
or other appropriate law enforcement body located in any other state in the
U.S.A. or any other country in the world where Company or such Affiliate does
business, and that said court or body shall give full force and effect to said
order and or judgment.

11. EMPLOYMENT DISPUTE SETTLEMENT PROCEDURE-WAIVER OF RIGHTS. In consideration
of Executive’s employment and the wages and benefits provided under this
Agreement, Executive, Company and Parent each agree that, in the event either
party (or its representatives, successors or assigns) brings an action in a
court of competent jurisdiction relating to Executive’s recruitment, employment
with, or termination of employment, the plaintiff in such action agrees to waive
his, her or its right to a trial by jury, and further agrees that no demand,
request or motion will be made for trial by jury.

In consideration of Executive’s employment and the wages and benefits provided
under this Agreement, Executive further agrees that, in the event that Executive
seeks relief in a court of competent jurisdiction for a dispute covered by this
Agreement, Company or any Affiliate may, at any time within 60 days of the
service of Executive’s complaint upon Company or Affiliate, at its option,
require all or part of the dispute to be arbitrated by one arbitrator in
accordance with the rules of the American Arbitration Association. Executive
agrees that the option to arbitrate any dispute is governed by the Federal
Arbitration Act, and is fully enforceable. Executive understands and agrees
that, if Company or an Affiliate exercises its option, any dispute arbitrated
will be heard solely by the arbitrator, and not by a court. The parties agree
that the prevailing party shall be entitled to have all of their legal fees paid
by the non-prevailing party. This pre-dispute resolution agreement will cover
all matters directly or indirectly related to Executive’s recruitment,
employment or termination of employment under this Agreement; including, but not
limited to, claims involving laws against any form of discrimination whether
brought under federal and/or state law, and/or claims involving co-employees,
but excluding Worker’s Compensation Claims.

 

-6-    (Initial    )



--------------------------------------------------------------------------------

THE RIGHT TO A TRIAL, AND TO A TRIAL BY JURY, IS OF VALUE. YOU MAY WISH TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. IF SO, TAKE A COPY OF THIS
AGREEMENT WITH YOU. HOWEVER, YOU WILL NOT BE OFFERED EMPLOYMENT UNDER THIS
AGREEMENT UNTIL THIS AGREEMENT IS SIGNED AND RETURNED BY YOU.

12. AMENDMENTS. No supplement, modification, amendment or waiver of the terms of
this Agreement shall be binding on the parties hereto unless executed in writing
by the party to be bound thereby. No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. Any failure to insist
upon strict compliance with any of the terms and conditions of this Agreement
shall not be deemed a waiver of any such terms or conditions.

13. ACKNOWLEDGMENTS OF EXECUTIVE. Executive hereby acknowledges and agrees that:
(a) this Agreement is necessary for the protection of the legitimate business
interests of Company and its Affiliates; (b) the restrictions contained in this
Agreement may be enforced in a court of law whether or not Executive is
terminated with or without cause or for performance related reasons;
(c) Executive has no intention of competing with Company and its Affiliates
within the limitations set forth above; (d) Executive has received adequate and
valuable consideration for entering into this Agreement; (e) Executive’s
covenants shall be construed as independent of any other provision in this
Agreement and the existence of any claim or cause of action Executive may have
against Company or any Affiliate, whether predicated on this Agreement or not,
shall not constitute a defense to the enforcement by Company or an Affiliate of
these covenants; and (f) the execution and delivery of this Agreement is a
mandatory condition precedent to the Executive’s receipt of the consideration
provided herein.

14. FULL UNDERSTANDING. Executive acknowledges that Executive has been afforded
the opportunity to seek legal counsel, that Executive has carefully read and
fully understands all of the provisions of this Agreement and that Executive, in
consideration for the compensation set forth herein, is voluntarily entering
into this Agreement.

15. ENTIRE AGREEMENT. This Agreement supercedes all prior agreements, written or
oral, between Company or Affiliates and Executive concerning the subject matter
hereof.

16. SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. The
restrictive covenants stated herein may be read as if separate and apart from
this Agreement and shall survive the termination of Executive’s employment with
Company for any reason.

 

-7-    (Initial    )



--------------------------------------------------------------------------------

17. OTHER AGREEMENTS. Executive represents and warrants that Executive is not a
party to or otherwise subject to or bound by the terms of any contract,
agreements or understandings that would affect Executive’s right or abilities to
perform under this Agreement. Executive specifically represents that Executive
will not use any confidential information obtained from Executive’s prior
employer(s) in the performance of Executive’s duties herein and is not subject
to any other restrictive covenants or non-competition agreements.

18. CHOICE OF LAW, JURISDICTION AND VENUE. The parties agree that this Agreement
shall be deemed to have been made and entered into in Allegheny County,
Pennsylvania and that the Law of the Commonwealth of Pennsylvania shall govern
this Agreement, without regard to conflict of laws principles. Jurisdiction and
venue is exclusively limited in any proceeding by Company or an Affiliate or
Executive to enforce their rights hereunder to any court or arbitrator
geographically located in Allegheny County, Pennsylvania. The Executive hereby
waives any objections to the jurisdiction and venue of the courts in or for
Allegheny County, Pennsylvania, including any objection to personal
jurisdiction, venue, and/or forum non-conveniens, in any proceeding by Company
or any Affiliate to enforce its rights hereunder filed in or for Allegheny
County, Pennsylvania. Executive agrees not to object to any petition filed by
Company or an Affiliate to remove an action filed by Executive from a forum or
court not located in Allegheny County, Pennsylvania.

19. SUCCESSORS IN INTEREST. This Agreement shall be binding upon and shall inure
to the benefit of the successors, assigns, heirs and legal representatives of
the parties hereto. Parent and Company shall each require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of its business and/or assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that Parent or
Company, as the case may be, would be required to perform it if no such
succession had taken place, and Executive agrees to be obligated by this
Agreement to any successor, assign or surviving entity. As used in this Section,
“Parent” shall mean Parent as hereinbefore defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise and “Company” shall mean Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise. Any successor to Company is an intended third party
beneficiary of this Agreement. Executive may not assign this Agreement otherwise
than by will or the laws of decent and distribution.

20. NOTICES. All notices, requests, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by registered mail, postage prepaid,
addressed to such other party or delivered to such other party as follows:

 

  (a) to Company and Parent at:

Company’s and Parent’s last known address

Attention: President or Chairman of the Board

 

  (b) to the Executive at:

Executive’s last known address

Attention: Executive

 

-8-    (Initial    )



--------------------------------------------------------------------------------

or at such other address as may be given by either of them to the other in
writing from time to time, and such notices, requests, demands, acceptances or
other communications shall be deemed to have been received when delivered or, if
mailed, three (3) Business Days after the day of mailing thereof; provided that
if any such notice, request, demand or other communication shall have been
mailed and if regular mail service shall be interrupted by strikes or other
irregularities, such notices, requests, demands or other communications shall be
deemed to have been received when delivered or, if mailed, three (3) Business
Days from the day of the resumption of normal mail service.

21. COUNTERPARTS; TELECOPY. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument. Delivery of executed signature pages by facsimile
transmission will constitute effective and binding execution and delivery of
this Agreement.

22. HEADINGS. The headings used in this Agreement are for convenience only and
are not to be considered in construing or interpreting this Agreement.

23. DRAFTER PROVISION. The parties agree that they have both had the opportunity
to review and negotiate this Agreement, and that any inconsistency or dispute
related to the interpretation of any of the provisions of this Agreement shall
not be construed against either party.

24. SURVIVABILITY. The terms of this Agreement survive the termination of
Executive’s employment for any reason.

25. EFFECTIVE DATE. This Agreement shall be effective on the date that the
Executive joins the Company on a full-time basis, which is to be July 20, 2009.
In the event Executive fails to join the Company on the aforementioned date,
this Agreement shall not take effect and all offers made under this Agreement
shall be rescinded, and the Executive will be deemed to have resigned all
positions with the Company as of the aforementioned date.

 

-9-    (Initial    )



--------------------------------------------------------------------------------

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ AND FULLY UNDERSTAND ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT I AM VOLUNTARILY ENTERING INTO THIS
AGREEMENT.

 

MASTECH, INC.:     EXECUTIVE: By:  

 

   

/s/ Thomas B. Moran

      Thomas B. Moran Date:  

 

    Date:  

 

Witness:  

 

    Witness:  

 

Date:  

 

    Date:  

 

 

MASTECH HOLDINGS, INC. By:  

 

Date:  

 

Witness:  

 

Date:  

 

 

-10-    (Initial    )



--------------------------------------------------------------------------------

Schedule A

1. Position: Chief Executive Officer and President of Parent. Executive shall
report in such capacity to Parent’s Board of Directors. Executive shall also be
an executive officer of the Company and report to the Company’s Board of
Directors.

2. Base Salary: $300,000 plus an acquisition adder (as defined below) for the
first year of the employment term. Thereafter, Executive's base salary shall be
determined in good faith by the Parent’s Board of Directors. The acquisition
adder will equal $25,000 of additional Base Salary for each acquisition
completed by the Company. The acquisition adder, in aggregate, will be capped at
$100,000.

3. Bonus: Executive shall be entitled to an annual bonus of up to $150,000 based
upon achieving annual goals and objectives set by the Compensation Committee of
the Parent’s Board of Directors. Bonus shall be pro rated in the event Executive
is terminated without cause. Bonuses are subject to the terms of the Company’s
and/or Parent’s bonus plans and bonuses are paid not later than March 15 of the
year following the year in which the bonus is earned. Goals and objectives
related to year 2009 are set forth in Schedule 1.

4. Benefits: Executive is eligible for standard company benefits in the same
manner as other executives of the Company and Parent.

5. Expenses: The Company will reimburse all properly documented expenses
reasonably related to Executive’s performance of Executive’s duties hereunder.

6. Stock Options: Executive shall receive 200,000 non-qualified stock options
pursuant to the Parent’s Stock Incentive Plan and the Executive’s Stock Option
Agreement. Such stock options will vest 25% (50,000 options) per year on each
anniversary of the grant date, as more fully described in the Executive’s Stock
Option Agreement. Stock option shares will be granted on the date that the
Executive joins the Company on a full-time basis.

 

BY:  

 

    BY:  

 

  Company / Date       Executive / Date

SCHEDULE A



--------------------------------------------------------------------------------

Schedule 1

2009 Bonus Amount:

The 2009 target Bonus Amount will equal a pro rata portion of $150,000, based on
the portion of the 2009 calendar year that the Executive is employed by the
Company. Example: Assuming a July 20, 2009 hire date, the 2009 target Bonus
Amount would equal $69,230 ($150,000 / 52 weeks * 24 weeks).

Goals and Objectives:

 

  1) Develop a Strategy and Execution Plan for the Company:

The Executive will present for approval, to the Company’s Board, a detailed
plan, with action steps, timelines, and milestones. Board approval of such plan
shall be in place within 90-days from the Executive’s hire date.

 

  2) Stabilize the Company’s existing businesses:

Criteria used as success measurements for this objective will include billable
headcount growth and sequential profitability improvements, starting with fourth
quarter 2009 results.

 

  3) Revamp the Company’s Sales Engine:

Upon approval by the Board of the Plan referenced above; the Executive and the
Board will jointly establish criteria to be used as a success measurement for
this objective. The criteria will be determined on or before September 30, 2009
and will be used to evaluate progress during the fourth quarter of 2009.

 

  4) Successful Acquisition Activity:

During 2009, the Executive needs to complete at least one acquisition, that is
consistent with the Company’s growth strategy and conforms to the acquisition
terms approved by the Board; and such acquired company(s) needs to be
successfully integrated with Mastech.

Weights & Payout Methodology:

Weights:

Bonus dollars will be tied equally to each of the four objectives listed above.
Thus, 25% of the 2009 target Bonus Amount will be assigned to each objective.

Payout Methodology:

Upon the completion of 2009, the Board of Directors (or its designee) and the
Executive will evaluate the successes related to each of the four objectives.
Based on this evaluation a letter grade (A, B, C, D) will be assigned and the
bonus payout will be made as follows: A = 100% payout B = 67% payout C = 33%
payout D = 0% payout

 

-2-    (Initial    )